DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed July 29, 2022.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (11,006,078), hereinafter Patel (Patel claims priority to Provisional application 62/744,931, filed October 12, 2018, which recites the description set forth in Patel).
	With respect to claim 19, Patel teaches in column 12, line 62 – column 14, line 4, a method for optimizing a load factor of luggage compartments in an aircraft cabin for a flight, comprising steps of creating at least one digital image of a piece of luggage, which is intended to be transported in the luggage compartments during the flight, by a passenger of the flight using a camera (camera 25e obtains a digital image of the luggage); determining dimensions of the piece of luggage using the at least one digital image (the camera is configured to estimate dimensions and depths of an object and the camera 25e estimates the size of the carry-on luggage 100); comparing the determined dimensions with free volume in the luggage compartments in the aircraft cabin on the flight using already known dimensions of other pieces of luggage, which are also intended to be transported in the luggage compartments during the flight (determining whether there is available bin space in the aircraft 80 for the carry-on luggage 100. In some embodiments, to determine whether there is available bin space in the aircraft 80, the system 10 refers to the predetermined schedule to identify the total volume of available bin space, total number of average-sized carry-ones capable of being stored in the bin space, model or type of bin-space containers, etc. Generally, the system 10 determines or identified the available amount of overhead bin space in the aircraft 80. Regardless, the size of the carry-on luggage 100 is estimated and compared to the remaining available overhead bin space. In some embodiments, the remaining available overhead bin space includes the difference between total available overhead bin space and the used overhead bin space; considering a result of the comparison when loading the luggage compartments before a beginning of the flight; wherein, the passenger is not allowed to carry on the piece of luggage in the aircraft cabin, if it has been identified that there is no free volume present in the aircraft cabin on the flight to accommodate the piece of luggage (when there is no available overhead bin space and when a passenger with carry-on luggage 100 is detected by the camera 25e as attempting to enter the cabin of the aircraft 80 or walking through the jet bridge 60, the system 10 identifies the first user (e.g., airline employee or other person that is aiding in the boarding of the aircraft 80 in the area 95 or in the jet bridge 60) at the step 460. At the step 465, the alert is provided to the first user. An example of the alert, which may be a screen 500 displayed to the first user, is illustrated in FIG. 24. In some embodiments, the alert that there is no more available bin space is provided to the first user. Upon receiving the alert, the carry-on luggage 100 can be checked and stored in the baggage hold instead of the overhead bin storage area in the cabin of the aircraft 80. As such, upon receiving the alert, the carry-on luggage 100 is prevented from entering the cabin of the aircraft 80.)
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Savian et al (2019/0325538), hereinafter Savian.
	Patel’s teachings are disclosed above. Patel fails to specifically teach the passenger takes the at least one digital image of the piece of luggage using a camera of a mobile telephone from a predetermined application and further fails to teach the method wherein, for the determining of the dimensions, various views of pieces of luggage with known dimensions are superposed on the at least one digital image of the piece of luggage and the passenger, after a visual comparison, selects from the various superposed views one that shows a piece of luggage with dimensions that are as similar as possible to the dimensions of the piece of luggage to be transported.
With respect to claim 20, Savian teaches in paragraphs 0008, 0034, and 0085, the present invention including a first software application executable on a first passenger mobile device. Also see figures 8A-8C which illustrate a personal electronic device having an application thereon for paying and reserving bag space.
With respect to claim 21, Savian discloses in paragraphs 0074 and 0076, the passenger uploading a picture of their luggage and the system determining the bag’s dimensions based on the picture. Once the bag dimension information is determined, the system determines the optimal placement of the bag and provides a reserved a baggage section. See also paragraph 0077 which discusses obtaining the baggage dimensions and orienting the bag most efficiently depending on the bag’s dimensions and the space used to store the bag. Figures 9-13 illustrate implanting the method within an aircraft environment.
	In view of Savian’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to allow the passenger to take and upload an image of the luggage to an app and further use Savian’s method determining the dimensions of the luggage. One would be motivated to allow a passenger to use an app to upload the image and further select most accurate luggage dimensions in order for Patel’s system to obtain luggage data prior to boarding.
Allowable Subject Matter
7.	Claims 1-6 and 8-18 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although Patel in combination with Savian disclose a method for optimizing a load factor of luggage compartments in an aircraft cabin for a flight, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-6 and 8-18 of the present claimed invention. Specifically, prior art fails to teach the claimed method for optimizing a load factor of luggage compartments in an aircraft cabin for a flight, comprising steps of creating at least one digital image of a piece of luggage, which is intended to be transported in the luggage compartments during the flight, by a passenger of the flight using a camera; determining dimensions of the piece of luggage using the at least one digital image; comparing the determined dimensions with free volume in the luggage compartments in the aircraft cabin on the flight using already known dimensions of other pieces of luggage, which are also intended to be transported in the luggage compartments during the flight; and considering a result of the comparison when loading the luggage compartments before a beginning of the flight; wherein the comparing of the free volume in the luggage compartments also uses a free volume present underneath seats for pieces of luggage. Prior art further fails to teach the claimed method for optimizing a load factor of luggage compartments in an aircraft cabin for a flight, comprising steps of creating at least one digital image of a piece of luggage, which is intended to be transported in the luggage compartments during the flight, by a passenger of the flight using a camera; determining dimensions of the piece of luggage using the at least one digital image; comparing the determined dimensions with free volume in the luggage compartments in the aircraft cabin on the flight using already known dimensions of other pieces of luggage, which are also intended to be transported in the luggage compartments during the flight; and considering a result of the comparison when loading the luggage compartments before a beginning of the flight; wherein, a seat for the flight underneath a luggage compartment or in a vicinity of a luggage compartment is assigned to the passenger, in which, using already known dimensions of pieces of luggage, which are also intended to be transported in the luggage compartments during the flight and which are carried on by other passengers to which adjacent seats are assigned, sufficient volume is free to accommodate the piece of luggage. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-6 and 7-16 have been fully considered and are persuasive. Applicant’s arguments with respect to claims 19-21 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.
Conclusion
9.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 27, 2022